[Cite as Hangzhou Lijing Lighting Co. v. Megalight, Inc., 2016-Ohio-1522.]


STATE OF OHIO                    )                         IN THE COURT OF APPEALS
                                 )ss:                      NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

HANGZHOU LIJING LIGHTING CO.                               C.A. No.          27705

        Appellee/Cross-Appellant

        v.                                                 APPEAL FROM JUDGMENT
                                                           ENTERED IN THE
MEGALIGHT, INC., et al.                                    COURT OF COMMON PLEAS
                                                           COUNTY OF SUMMIT, OHIO
        Appellants/Cross-Appellees                         CASE No.   CV 2013-08-3988

                                 DECISION AND JOURNAL ENTRY

Dated: April 13, 2016



        MOORE, Judge.

        {¶1}    Defendants-Appellants-Cross-Appellees Megalight, Inc. and Dillon Jiang

(collectively “Appellants”) appeal from the judgment of the Summit County Court of Common

Pleas granting partial summary judgment in favor of Plaintiff-Appellee-Cross-Appellant

Hangzhou Lijing Lighting Co. (“Hangzhou Lijing”). Hangzhou Lijing has filed a cross-appeal

pertaining to the trial court’s denial of its motion for pre-judgment interest. We reverse the

portion of the trial court’s judgment granting summary judgment to Hangzhou Lijing on counts

two and three of the complaint, thereby rendering the cross-appeal moot.

                                                      I.

        {¶2}    Mr. Jiang is the president of Megalight, Inc., which is an Ohio-based corporation.

In November 2009, Megalight, Inc. ordered $270,000 worth of light bulbs from Hangzhou

Lijing, an entity based in China. Hangzhou Lijing delivered the goods to Megalight, Inc., and
                                               2


Megalight, Inc. accepted the goods without objection. Hangzhou Lijing received $80,000 in

payments from Megalight, Inc., but, according to Hangzhou Lijing, $190,000 remained unpaid.

        {¶3}   In June 2010, Megalight, Inc. and Hangzhou Lijing entered into a “Payment

Agreement” in which Megalight, Inc. acknowledged that it was indebted to Hangzhou Lijing for

$190,000. The parties agreed that, before June 10, 2010, Mr. Jiang would transfer his Mercedes

Benz car to Hangzhou Lijing to offset the debt along with $45,000. If Mr. Jiang failed to make

the payments, interest would accrue. Mr. Jiang also agreed to personally guarantee the payment.

Hangzhou Lijing maintained that Appellants did not comply with the terms of the repayment

agreement.

        {¶4}   In August 2013, Hangzhou Lijing filed a four-count complaint against Appellants.

Count one alleged a breach of the original purchase order. Counts two and three related to

Appellants’ alleged failure to pay under the June 2010 Payment Agreement, and count four

asserted a claim for unjust enrichment. Appellants answered, admitting that Megalight, Inc.

ordered goods from Hangzhou Lijing and accepted the goods without objecting to them or

rejecting them, but denied breaching any of the agreements.

        {¶5}   Thereafter, Hangzhou Lijing filed a motion for summary judgment. Appellants

opposed the motion asserting that Megalight, Inc. had fully paid for the light bulbs. Appellants

argued that some of Megalight, Inc.’s payments to Hangzhou Lijing were channeled through a

third-party entity, Yangzhou Meifeng Lighting Science and Technology Co., Ltd. (“Meifeng”).

Meifeng was a Chinese-based entity, owned in part by Mr. Jiang. Mr. Jiang averred that

Megalight, Inc. made wire transfers to Meifeng, and Meifeng in turn wired money to Hangzhou

Lijing. Mr. Jiang indicated that paying Hangzhou Lijing in this manner allowed him to receive

tax credits.
                                                 3


       {¶6}    Hangzhou Lijing argued in reply that Megalight, Inc. was not entitled to credit for

Meifeng’s payments as Hangzhou Lijing properly applied those payments to a separate debt

owed by Meifeng.       Hangzhou Lijing further argued that Appellants failed to argue or

demonstrate that they complied with the Payment Agreement and, thus, Hangzhou Lijing was

entitled to summary judgment on those claims.

       {¶7}    The trial court concluded that genuine issues of material fact remained with

respect to count one, but found that Hangzhou Lijing was entitled to summary judgment on

counts two and three. The trial court granted judgment in favor of Hangzhou Lijing in the

amount of $190,000 against Megalight, Inc. and concluded that Hangzhou Lijing was entitled to

a judgment against Mr. Jiang for his personal guarantee of $45,000 of Megalight, Inc.’s

$190,000 indebtedness.

       {¶8}    Appellants moved for reconsideration and Hangzhou Lijing moved for the

inclusion of Civ.R. 54(B) language and for pre- and post-judgment interest. Both motions were

denied. Subsequently, the parties entered into an agreed judgment entry which resulted in the

dismissal of counts one and four without prejudice.

       {¶9}    Appellants have appealed, raising two assignments of error for our review, which

we will address out of sequence to facilitate our review. Hangzhou Lijing has cross-appealed,

raising a single assignment of error for our review.

                                                II.

                       APPELLANTS’ ASSIGNMENT OF ERROR II

       THE TRIAL COURT ERRED BY GRANTING SUMMARY JUDGMENT IN
       FAVOR OF HANGZHOU [LIJING] ON GROUNDS WHICH HANGZHOU
       [LIJING] DID NOT MOVE FOR OR ASSERT IN ITS MOTION FOR
       SUMMARY JUDGMENT, AND WHICH WAS NOT ARGUED BY THE
       PARTIES.
                                                 4


       {¶10} Appellants argue in their second assignment of error that the trial court erred in

granting summary judgment on grounds that Hangzhou Lijing did not argue in its motion for

summary judgment.

       {¶11} In reviewing a trial court’s ruling on a motion for summary judgment, this Court

applies the same standard as the trial court, viewing the facts of the case in the light most

favorable to the non-moving party and resolving any doubt in favor of the non-moving party.

Viock v. Stowe-Woodward Co., 13 Ohio App. 3d 7, 12 (6th Dist.1983). Pursuant to Civ.R. 56(C),

summary judgment is proper if:

       (1) No genuine issue as to any material fact remains to be litigated; (2) the
       moving party is entitled to judgment as a matter of law; and (3) it appears from
       the evidence that reasonable minds can come to but one conclusion, and viewing
       such evidence most strongly in favor of the party against whom the motion for
       summary judgment is made, that conclusion is adverse to that party.

Temple v. Wean United, Inc., 50 Ohio St. 2d 317, 327 (1977). The moving party bears the initial

burden of informing the trial court of the basis for the motion and pointing to parts of the record

that show the absence of a genuine issue of material fact. Dresher v. Burt, 75 Ohio St. 3d 280,

292-93 (1996). Once this burden is satisfied, the non-moving party bears the burden of offering

specific facts to show a genuine issue for trial. Id. at 293; Civ.R. 56(E).

       {¶12} However, “[a] trial court has no authority to sua sponte grant summary judgment

upon grounds which were not first addressed in a valid motion submitted by the prevailing

party.’” Bindra v. Fuenning, 9th Dist. Summit No. 26489, 2013-Ohio-5722, ¶ 24, quoting Miller

v. Pennitech Indus. Tools, Inc., 9th Dist. Medina No. 2356-M, 1995 WL 230894, *6 (Apr. 19,

1995), quoting Salter v. Marco, 9th Dist. Lorain No. 91CA005182, 1992 WL 112565, *2 (May

20, 1992). “Nor does a court have the authority to grant summary judgment in the absence of
                                               5


motion or argument on a particular claim.” Bindra at ¶ 24, quoting Miller at *6; see also Clucas

v. Rt. 80 Express, Inc., 9th Dist. Summit No. 27433, 2015-Ohio-2838, ¶ 10.

       {¶13} Appellants argue that Hangzhou Lijing only moved for summary judgment on

count one, its claim related to the original purchase order. Nonetheless, the trial court granted

Hangzhou Lijing summary judgment on counts two and three, which flowed from the Payment

Agreement. Hangzhou Lijing disputes this and maintains that it did seek summary judgment on

counts two and three. In so doing, it largely points to language in its statement of facts in the

memorandum in support of its motion for summary judgment and its reply brief in support of its

motion for summary judgment.

       {¶14} It is true that the motion itself indicates that Hangzhou Lijing was moving for

summary judgment on its “claims” against the Appellants and that its statement of facts includes

facts related to the Payment Agreement. Further, attachments to the motion include evidentiary

documents related to the Payment Agreement.         Nonetheless, Hangzhou Lijing’s argument

section focuses almost exclusively on the original purchase agreement and its breach.

       {¶15} The entirety of Hangzhou Lijing’s argument provides as follows:

       Hangzhou Lijing is entitled to summary judgment. In its Answer, [Megalight,
       Inc.] admitted that it ordered energy saving lights from Hangzhou [Lijing] for the
       sum of $270,000.00 Megalight[, Inc.] also admitted in its Answer that Hangzhou
       [Lijing] performed its contractual obligations by delivering all the energy saving
       lights to [Megalight, Inc.] and that [Megalight, Inc.] accepted those goods without
       objection, and failing to reject any of the goods, Megalight[, Inc.] acknowledged
       Hangzhou [Lijing’s] performance. Further, Megalight[, Inc.] failed to pay the
       agreed purchase price of $270,000. [Hangzhou Lijing] has only received $80,000
       in payments from Megalight[, Inc.] for the light bulbs that Megalight[, Inc.]
       purchased from Hangzhou [Lijing]. [Mr.] Jiang failed to perform his personal[]
       guarantee by also failing to forward payment.

       Hangzhou [Lijing] is entitled to summary judgment against [Appellants] in the
       amount of One Hundred Ninety Thousand Dollars ($190,000.00) plus interest at
       the statutory rate from February 26, 2010.
                                                  6


(Internal citations omitted.)

        {¶16} First, we note that the admissions from Appellants’ answer on which Hangzhou

Lijing relies in support of its argument all are admissions concerning count one. Further, in its

argument Hangzhou Lijing fails to mention any of the terms from the Payment Agreement (i.e.

the car or the $45,000) or discuss how the terms were violated. Finally, the date that Hangzhou

Lijing cites as the date from which it is entitled to interest, is a date prior to the formation of the

Payment Agreement. While Hangzhou Lijing did mention in its argument section that Mr. Jiang

failed to perform under the personal guarantee, it made no argument explaining how the Payment

Agreement was breached, nor did it even point to the Payment Agreement which contained the

personal guarantee.

        {¶17} In its reply brief, Hangzhou Lijing nonetheless seemed to contend that it was

entitled to summary judgment on counts two and three on the basis that Appellants “utterly failed

to contest that they entered into and breached the Payment Agreement * * *.” However, as

discussed above, Hangzhou Lijing did not argue in its brief in support of its motion for summary

judgment that it was entitled to summary judgment on those counts. Thus, Hangzhou Lijing’s

argument in its reply brief is without merit. Appellants had no duty to respond in opposition to

those claims when the initial motion and brief did not seek summary judgment on those claims.

See Dresher, 75 Ohio St. 3d at 292-93.

        {¶18} Given the foregoing, we conclude the trial court erred in awarding Hangzhou

Lijing summary judgment on counts two and three as Hangzhou Lijing did not seek summary

judgment on those claims in its motion for summary judgment. See Bindra, 2013-Ohio-5722, at

¶ 25.

        {¶19} Appellants’ second assignment of error is sustained.
                                                  7


                       APPELLANTS’ ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED IN GRANTING SUMMARY JUDGMENT
       AGAINST MEGALIGHT[, INC.] AND [MR.] JIANG WHEN HANGZHOU
       [LIJING] DID NOT PROVE BREACH OF AN ENFORCEABLE CONTRACT
       UNDER THE REPAYMENT AGREEMENT.

       {¶20} Appellants assert in their first assignment of error that the trial court erred in

granting summary judgment to Hangzhou Lijing because Hangzhou Lijing failed to prove breach

of an enforceable contract under the repayment agreement.         In light of our resolution of

Appellants’ second assignment of error, this assignment of error has been rendered moot and we

decline to address it. See App.R. 12(A)(1)(c).

                    HANGZHOU LIJING’S ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED IN DENYING [HANGZHOU LIJING’S]
       MOTION FOR PREJUDGMENT INTEREST.

       {¶21} Hangzhou Lijing asserts in its assignment of error that the trial court erred in

failing to grant its motion for prejudgment interest. Because our resolution of Megalight, Inc.’s

appeal renders the cross-appeal moot, we decline to address it.

                                                 III.

       {¶22} Appellants’ second assignment of error is sustained. The remaining assignment

of error and cross-appeal have been rendered moot. The judgment of the Summit County Court

of Common Pleas is reversed and this matter is remanded for proceedings consistent with this

opinion.

                                                                             Judgment reversed,
                                                                            and cause remanded.




       There were reasonable grounds for this appeal.
                                                 8


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee/Cross-Appellant.




                                                     CARLA MOORE
                                                     FOR THE COURT



WHITMORE, P. J.
CELEBREZZE, J.
CONCUR.

(Celebrezze, J., of the Eighth District Court of Appeals, sitting by assignment.)

APPEARANCES:

ALAN M. MEDVICK and CHRISTOPHER J. NIEKAMP, Attorneys at Law, for
Appellants/Cross-Appellees.

RODD A. SANDERS, Attorney at Law, for Appellee/Cross-Appellant..